Citation Nr: 0822541	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-14 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
psychogenic gastrointestinal disorder.

2.  Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	Jeffery R. Roth, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran served on active duty from October 1945 to August 
1948.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of July 2003 and July 2004 rating decisions rendered 
by the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In September 2007, the Board remanded this case to satisfy a 
hearing request.  The case has now been returned to the Board 
for further appellate action.  The record reflects that the 
veteran failed to appear, without explanation, for a 
videoconference hearing scheduled in June 2008 before a 
Veterans Law Judge.  He has not requested that the hearing be 
rescheduled.  Accordingly, the Board will proceed as if the 
veteran's hearing request has been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2007).  

A motion to advance this case on the docket was granted by 
the Board in September 2007.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The issue of entitlement to service connection for a 
psychogenic gastrointestinal disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  The July 2003 RO rating decision that declined to reopen 
a previously disallowed claim of entitlement to service 
connection for a psychogenic gastrointestinal disorder is 
final.

2.  The evidence received since that time includes evidence 
that is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a psychogenic gastrointestinal 
disorder, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's bilateral eye disorder is not etiologically 
related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychogenic 
gastrointestinal disorder.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).

2.  A bilateral eye disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In light of the favorable determination with respect to 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
psychogenic gastrointestinal disorder, the Board finds that 
no discussion of VCAA compliance is necessary at this time.  

As for the claim for service connection of a bilateral eye 
disorder, in May 2003 and June 2006 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran and 
the types of evidence that will be obtained by VA.  The 
veteran was also provided with notice of the information and 
evidence needed to establish a disability rating and an 
effective date for his disability in a March 2006 letter and 
in the June 2006 notice letter.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, VA and private treatment 
records, and lay statements.  

Although the veteran has not been afforded a VA examination 
in response to his bilateral eye disorder claim, the Board 
has determined that no such examination is required in this 
case because the evidence currently of record is sufficient 
to decide the claim and there is no reasonable possibility 
that such an examination would result in evidence to 
substantiate the claim.  As explained below, the veteran is 
not currently diagnosed with any eye disorder first 
documented in service.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical release 
forms, medical records, and lay statements.  Thus, he has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

1.	New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The veteran's original claim of entitlement to service 
connection for a psychogenic gastrointestinal reaction was 
denied by the RO in a December 1949 rating decision on the 
basis that no such disorder was treated in service or noted 
at separation.  In the notice of decision letter dated in 
December 1949, the RO advised the veteran of the denial and 
his appeal rights.  The veteran, however, did not appeal the 
decision and it became final.  38 U.S.C. § 709 (1946).  The 
veteran filed a claim to reopen in April 2003.  In a July 
2003 rating decision, the RO declined to reopen the claim 
because VA treatment records showed the veteran was being 
treated for numerous complaints, including some gastric 
polyps and hemorrhoids, but there was no evidence showing the 
presence of a chronic stomach condition for which service 
connection could be granted.  The veteran was notified of the 
decision and his appeal rights in a July 2003 letter, and the 
unappealed decision became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).  

The relevant evidence of record at the time of the July 2003 
rating decision included the veteran's service treatment 
records.  In July 1948, the veteran complained that he had 
experienced gas pains in his stomach with excessive belching 
for the past month.  The August 1948 separation examination 
report noted that the veteran continued to complain of pain 
in his upper abdomen, especially after food intake.  It was 
noted that the disorder was incurred in military service 
although it was indicated that it would not result in a 
disability.  

A July 1949 letter from Dr. J.G. noted that the veteran was 
suffering from hyperacidity and indigestion of nervous 
origin.  

A November 1949 neuropsychiatric examination report noted 
that the veteran had been unable to work because of his 
stomach and generalized nervous complaints.  After an 
examination, Dr. I.W. provided a diagnosis of psychogenic 
gastrointestinal reaction, moderate.  A November 1949 report 
of physical examination showed the veteran reported that he 
had stomach trouble around April and May of 1948 in Germany.  
The examiner concluded that the veteran had no organic 
gastrointestinal disease.   

An August 1967 VA mental examination report showed the 
veteran's current complaints included recurrent gastric 
distress associated with nausea and sometimes vomiting.  No 
stomach condition was diagnosed.

VA treatment records dated from January 2002 to May 2003, 
included an August 2002 record of a gastrointestinal consult, 
which showed the veteran's complaints included that he had 
been bothered with constipation off and on his entire life, 
but this problem had not increased.  In October 2002, an 
esophagogastroduodenoscopy (EGD) revealed isolated 
nonbleeding arteriovenous malformation in the second part of 
the duodenum.  In an addendum, it was noted that a small 
bowel biopsy revealed small intestinal mucosa.  A December 
2002 EGD and gastric biopsy revealed a diminutive gastric 
polyp and probable vascular malformations of the second 
portion of the duodenum.  Another record noted diagnoses of 
two angiodysplasias of the ascending colon, left in situ and 
moderate sized internal hemorrhoids.  

In a June 2003 letter, Dr. L.R. reported that he had only 
treated the veteran for hypertension and controlled adult 
onset diabetes mellitus.  He was unaware of any other 
disabilities. 

The veteran's claim to reopen was received in March 2004.  
Relevant evidence received subsequent to the July 2003 rating 
decision includes a statement dated in March 2004 from Dr. 
S.S., in which she noted that the veteran's "stomach 
condition is at least as not related to his service connected 
condition."  

In several statements dated from 2004 to 2007, the veteran 
maintained that he had had problems with his stomach since 
service.  Also, a July 2006 statement from Rev. H.E. and his 
wife indicated that they had known the veteran for most of 
their lives and that he had been sick a lot ever since he 
came out of the military. 

VA treatment records dated from August 2003 to March 2006 
show the veteran was diagnosed with dysphagia and reflux.  In 
addition, a November 2003 EGD and biopsy report noted an 
impression of hiatus hernia with wide open Schatzki's ring 
and nodular appearances in the posteroinferior aspect of the 
duodenal bulb as well as a tiny nodule in the anterior wall 
of the duodenal bulb.  The biopsies showed parietal cells and 
mild Brunner's gland hyperplasia.  

Of the evidence added to the record since the unappealed July 
2003 RO decision rendered, the Board finds that Dr. S.S.'s 
March 2004 letter is new, in that it was not previously of 
record, and it is also material as it relates to the prior 
basis for denial of the claim.  Dr. S.S. linked the veteran's 
stomach disorder to his service.  The credibility of such 
evidence is generally presumed in determining whether 
evidence is new and material.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).  VA treatment records show that Dr. 
S.S. treats the veteran for several disorders and that she is 
familiar with his stomach complaints.  Thus, new and material 
evidence has been received, and the claim is reopened.




2.        Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In April 2003, the veteran initially claimed he was entitled 
to compensation benefits for a left eye disorder.  In May 
2003, he maintained that he actually had a bilateral eye 
disorder.  In his January 2004 notice of disagreement, he 
indicated that his service treatment records showed that he 
was treated in service for an "eye condition."  He noted 
that he had been self-medicating with eye drops since 
service.  In his April 2004 VA Form 9, he claimed that he had 
only had problems with his right eye ever since service; he 
had no problem with the left eye.  He claimed the pain had 
worsened, which prompted his visit to the Martinsburg VA 
Medical Center in August 2003.   

The service treatment records show that in October 1946, the 
veteran was treated for a chalazion of the right upper 
eyelid, which was noted to have been incurred in the line of 
duty.  His visual acuity was 20/20 in both eyes.  The August 
1948 separation examination report showed that no eye 
abnormalities were identified on clinical examination.  His 
uncorrected visual acuity was 20/20 in both eyes.  

After service, VA examination reports dated in November 1949, 
August 1967, and October 1968 showed no complaints or 
findings referable to a bilateral eye disorder.

VA treatment records dated from January 2002 to March 2006, 
showed that in June 2002, an eye examination revealed 
"incidental findings" of fine macular drusen in the right 
eye and coarse macular drusen in the left eye.  In August 
2003, the veteran reported that he had experienced chronic 
right eye pain for the past 40 years, which he maintained was 
worsening.  An ophthalmology consult record noted that he 
also complained of a foreign body sensation of the right 
upper eyelid.  The examination of the upper and lower eyelids 
was clear, but many dry spots of the eye were revealed.  The 
examiner diagnosed severe dry eye syndrome affecting the 
right eye.  Artificial tears were prescribed.  A March 2005 
eye exam revealed that the lids continued to be normal.  The 
examiner diagnosed cataracts and macular drusen.  An October 
2005 record noted diagnoses of presbyopia, hyperopia, and 
astigmatism.  A February 2006 record noted that the external 
exam continued to reveal normal lids.  Diagnoses of cataracts 
and macular drusen/early dry age-related macular degeneration 
were noted.  The examiner also noted a diagnosis of status 
post acid burn in the right eye from the military "years 
ago" based on the veteran's report.  The examiner, however, 
reported that the veteran's cornea were clear in both eyes.  

The evidence of record shows that while the veteran was 
treated for chalazion of the right upper eyelid in service, 
this condition was neither shown at separation nor shown on 
any subsequent eye examination conducted thereafter.  The 
veteran is not currently diagnosed with the eye condition for 
which he was treated during service.  The mere fact of an in-
service injury is not enough.  There must also be a chronic 
disability resulting from that injury.  In addition, the 
evidence does not show that any of his current eye disorders 
manifested until decades after his discharge from service 
notwithstanding statements from the veteran that he self-
medicated throughout the years.  The veteran's statements 
have at times been inconsistent with respect to which eye he 
maintains has caused him problems "since service."  The 
Board finds that the medical evidence contemporaneous to the 
veteran's service, which is negative for any of the currently 
diagnosed conditions, is more probative than the veteran's 
recollection of events decades later.  Moreover, the 
physician who examined the veteran's eyes in February 2006 
described that the veteran's dry macular degeneration was 
"early" and "age-related."  Thus, this disorder is 
nonservice-related.  For these reasons, the Board finds that 
service connection for a bilateral eye disorder is not 
warranted.  

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychogenic 
gastrointestinal disorder is reopened, and the claim is 
granted to this extent only.

Service connection for a bilateral eye disorder is denied.


REMAND

While the March 2004 opinion from Dr. S.S. is sufficient to 
reopen the claim, it cannot form the basis of an award of 
service connection for the claimed stomach disorder.  It 
appears that Dr. S.S. did not have the benefit of a review of 
the veteran's entire claims file in providing her opinion.  
Her opinion is based on the veteran's report of his medical 
history, and she provides no supporting rationale for her 
opinion.  This is significant in light of the fact that she 
is the referring physician rather than the treating physician 
in the care the veteran has received for his stomach 
disorders.  VA treatment records show that several other VA 
physicians diagnosed the veteran with his current stomach 
disorders.  Therefore, the Board finds that the veteran 
should be afforded a VA gastrointestinal examination, to 
include a medical opinion obtained on whether any current 
stomach disorder is etiologically related to any 
symptomatology documented in service based on a comprehensive 
review of the claims file.   

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2007) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2007) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
reopened claim, the claim will be denied.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature of any current stomach 
disorder, and to provide an opinion as to 
its possible relationship to service.  
The claims file should be provided to and 
reviewed by the examiner, and the 
examination report should reflect that 
this was done. The examiner should opine 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current stomach disorder is 
related to any symptomatology documented 
during the veteran's military service.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


